 

Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of March 27, 2019 by and among 8i Enterprises
Acquisition Corp (the “Company”), Wilmington Trust, National Association, as
trustee (“Trustee”), and VStock Transfer, LLC, as transfer agent (“Transfer
Agent”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-229781
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Chardan Capital Markets LLC (“Chardan”) is acting as the underwriter in
the IPO; and

 

WHEREAS, if a Business Combination is not consummated within the initial 12
month period following the closing of the IPO, the Company’s insiders may extend
such period two times by an additional three-months each time, up to a maximum
of 18 months in the aggregate, by depositing $500,000 (or $575,000 if the
Underwriters’ over-allotment option is exercised in full) into the Trust Account
(as defined below) no later than the 12 month anniversary of the IPO or the 15
month anniversary of the IPO (each, an “Applicable Deadline”), as applicable,
for each three-month extension (each, an “Extension”), in exchange for which
they will receive promissory notes; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$50,000,000 of the gross proceeds of the IPO and the net proceeds of a private
placement taking place simultaneously therewith ($57,500,000 if the
over-allotment option is exercised in full), plus any amount eventually
deposited on account of any Extension, will be delivered to the Trustee to be
deposited and held in the Trust Account for the benefit of the Company and the
holders of the Company’s ordinary shares, no par value, issued in the IPO as
hereinafter provided (the proceeds to be delivered to the Trustee, including the
proceeds from any loans in connection with an Extension, if any, will be
referred to herein as the “Property”; the shareholders for whose benefit the
Trustee shall hold the Property will be referred to as the “Public
Shareholders,” and the Public Shareholders and the Company will be referred to
together as the “Beneficiaries”); and

 

WHEREAS, the Company, the Trustee and the Transfer Agent desire to enter into
this Agreement to set forth the terms and conditions pursuant to which the
Trustee shall hold the Property.

 

IT IS AGREED:

 

1.       Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)       Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at Wilmington Trust, National Association in the
United States, maintained by Trustee, and at a brokerage institution selected by
the Trustee that is reasonably satisfactory to the Company;

 

 

 

 



(b)       Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)       In a timely manner, upon the instruction of the Company, invest and
reinvest the Property (i) in United States government treasury bills, notes or
bonds having a maturity of 180 days or less and/or (ii) in money market funds
meeting certain conditions under Rule 2a-7 promulgated under the Investment
Company Act of 1940, as amended, and that invest solely in U.S. treasuries, as
determined by the Company; it being understood that the Trust Account will earn
no interest while account funds are uninvested awaiting the Company’s
instructions hereunder and that Trustee may earn bank credits or other
consideration;

 

(d)       Collect and receive, when due, all principal and income arising from
the Property, which shall become part of the “Property,” as such term is used
herein;

 

(e)       Notify the Company and Chardan of all communications received by it
with respect to any Property requiring action by the Company;

 

(f)       Supply any necessary information or documents as may be requested by
the Company in connection with the Company’s preparation of its tax returns;

 

(g)       Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company to do so;

 

(h)       Render to the Company monthly written statements of the activities of
and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account; and

 

(i)       Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its
President, Chief Executive Officer or Chairman of the Board and Secretary or
Assistant Secretary and, in the case of a Termination Letter in a form
substantially similar to that attached hereto as Exhibit A, acknowledged and
agreed to by Chardan, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the Trustee by the
12-month anniversary of the closing of the IPO (“Closing”) or, in the event that
the Company extended the time to complete the Business Combination for up to
18-months from the closing of the IPO but has not completed the Business
Combination within such 18-month period, the 18-month anniversary of the
Closing, (“Last Date”), the Trust Account shall be liquidated in accordance with
the procedures set forth in the Termination Letter attached as Exhibit B hereto
and distributed to the Public Shareholders as of the Last Date.

 

2

 

 



(j)       Upon receipt of an extension letter (“Extension Letter”) substantially
similar to Exhibit D hereto at least five business days prior to the Applicable
Deadline, signed on behalf of the Company by an executive officer, and receipt
of the dollar amount specified in the Extension Letter on or prior to the
Applicable Deadline, to follow the instructions set forth in the Extension
Letter.

 

(k)       Not disburse any amounts from the Trust Account in connection with a
Business Combination in the event that the amount per share to be received by
the redeeming Public Shareholders is less than $10.00 per share (plus the amount
per share deposited in the Trust Account pursuant to any Extension Letter).

 

(l)       In connection with a Business Combination, before making disbursements
to the Depository Trust Company, the Company or any other person, disburse the
per share amount to the Transfer Agent, who shall disburse such amounts to
redeeming Public Shareholders (other than shares tendered through the Depository
Trust Company) that have tendered their shares directly to the Transfer Agent.

 

2.       Agreements and Covenants of Transfer Agent. The Transfer Agent hereby
agrees and covenants to:

 

(a)       In connection with a Business Combination, disburse the per share
amount received from the Trustee to redeeming Public Stockholders (other than
shares tendered through the Depository Trust Company) that have tendered their
shares directly to the Transfer Agent.

 

(b)       Promptly acknowledge and comply with any irrevocable instruction
letter delivered in the form of Exhibit E delivered by the Company in connection
with the disbursement of funds to a Public Shareholder.

 

(c)       Promptly acknowledge, in writing to any redeeming Public Shareholder
and the Company, any irrevocable instruction letter in the form of Exhibit F
delivered by such redeeming Public Shareholder after the announcement by the
Company of a proposed Business Combination and promptly comply with any
irrevocable written instruction letter in the form of Exhibit F delivered by
such Public Shareholder in connection with the disbursement of funds to such
Public Shareholder if the Company has not notified the Transfer Agent in writing
during the Objection Period that such irrevocable written instruction letter is
a Non-Compliant Instruction Letter (as defined below).

 

3.       Limited Distributions of Income from Trust Account.

 

(a)       Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit C, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company.

 

(b)       The limited distributions referred to in Section 3(a) above shall be
made only from income collected on the Property. Except as provided in Section
3(a), no other distributions from the Trust Account shall be permitted except in
accordance with Section 1(i) hereof.

 

3

 

 



(c)       The Company shall provide Chardan with a copy of any Termination
Letters and/or any other correspondence that it issues to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after such
issuance.

 

(d)       If applicable, the Company shall issue a press release at least three
days prior to the Applicable Deadline announcing that, at least five days prior
to the Applicable Deadline, the Company received notice from the Company’s
insiders that the insiders intend to extend the Applicable Deadline;

 

(e)       Promptly following the Applicable Deadline, disclose whether or not
the term the Company has to consummate a Business Combination has been extended;

 

4.       Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a)       Give all instructions to the Trustee and Transfer Agent hereunder in
writing, signed by the Company’s Chairman of the Board, Chief Executive Officer
or Chief Financial Officer. In addition, except with respect to its duties under
paragraphs 1(i), 2(a) and 2(b) above, the Trustee shall be entitled to rely on,
and shall be protected in relying on, any verbal or telephonic advice or
instruction which it in good faith believes to be given by any one of the
persons authorized above to give written instructions, provided that the Company
shall promptly confirm such instructions in writing;

 

(b)       Subject to the provisions of Sections 6 and 8(g) of this Agreement,
hold the Trustee and Transfer Agent harmless and indemnify the Trustee and
Transfer Agent from and against, any and all expenses, including reasonable
counsel fees and disbursements, or loss suffered by the Trustee and Transfer
Agent in connection with any claim, potential claim, action, suit or other
proceeding brought against the Trustee and Transfer Agent involving any claim,
or in connection with any claim or demand which in any way arises out of or
relates to this Agreement, the services of the Trustee and Transfer Agent
hereunder, or the Property or any income earned from investment of the Property,
except for expenses and losses resulting from the Trustee’s gross negligence or
willful misconduct. Promptly after the receipt by the Trustee or Transfer Agent
of notice of demand or claim or the commencement of any action, suit or
proceeding, pursuant to which the Trustee or Transfer Agent intends to seek
indemnification under this paragraph, it shall notify the Company in writing of
such claim (hereinafter referred to as the “Indemnified Claim”); provided,
however, that the Trustee’s failure or delay to provide such notice shall not
relieve the Company of its liability hereunder, except to the extent that it is
found, in a final, unappealable judgment by a court of competent jurisdiction,
that such failure or delay actually and materially prejudiced the Company. The
Trustee shall have the right to conduct and manage the defense against such
Indemnified Claim, provided, that the Trustee shall obtain the consent of the
Company with respect to the selection of counsel, which consent shall not be
unreasonably withheld or delayed. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed. The Company may
participate in such action with its own counsel and at its own cost and expense;

 

4

 

 



(c)       Pay the Trustee and Transfer Agent an initial acceptance fee, an
annual fee and a transaction processing fee for each disbursement made pursuant
to Sections 3(a) and 3(b) as set forth on Schedule A hereto, which fees shall be
subject to modification by the parties from time to time. It is expressly
understood that the Property shall not be used to pay such fees and further
agreed that any fees owed to the Trustee shall be deducted by the Trustee from
the disbursements made to the Company pursuant to Sections 1(i) solely in
connection with the consummation of the Company’s initial acquisition, share
exchange, share reconstruction and amalgamation, purchase of all or
substantially all of the assets of, or any other similar business combination
with one or more businesses or entities (a “Business Combination”), or pursuant
to Section 3(b). The Company shall pay the Trustee the initial acceptance fee
and first year’s fee at the consummation of the IPO and thereafter on the
anniversary of the Effective Date;

 

(d)       In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes verifying the vote of the Company’s shareholders regarding
such Business Combination; and

 

(e)       In the event that the Company directs the Trustee or Transfer Agent to
commence liquidation of the Trust Account pursuant to Section 1(i), the Company
agrees that it will not direct the Trustee or Transfer Agent to make any
payments that are not specifically authorized by this Agreement.

 

(f)       Upon receiving the written request of a Public Shareholder to do so at
any time after the date hereof, provide such Public Shareholder with a copy of
any instruction provided to the Trustee or Transfer Agent pursuant to Section
1(i) or Section 1(j) along with any Notification (as defined in Exhibit A),
Instruction Letter (as defined in Exhibit A), applicable flow of funds
memorandum (or similar document), or any other notice delivered to the Trustee
or Transfer Agent by the Company regarding the disbursement of Property from the
Trust Account resulting in the Property left in the Trust Account being less
than $50,000,000 (or $57,500,000 if the Underwriters’ over-allotment option is
exercised in full) plus any amount eventually deposited on account of any
Extension, which, in each case, shall specify to whom the Property shall be
disbursed (such written notice, a “Disbursement Notice” and the date such Public
Shareholder receives a Disbursement Notice, a “Disbursement Notice Date”). Each
Disbursement Notice shall be delivered to such Public Shareholder at least two
business days prior to the disbursement of any Property pursuant to Section 1(i)
or Section 1(j) and no Property shall be disbursed from the Trust Account prior
to the date that is two business days from the applicable Disbursement Notice
Date.

 

(g)       At the request of any Public Shareholder who has removed shares from
street name and holds such shares either in certificated or book-entry form and,
except if such shares are held in book-entry form, delivered such certificated
shares to the Transfer Agent for purposes of redemption in connection with a
Business Combination, concurrently with the delivery of such shares, solely if
such shares are certificated, to the Transfer Agent, send an irrevocable written
instruction letter in the form of Exhibit E to the Transfer Agent directing the
Transfer Agent to disburse no less than $10.00 per share (plus the amount per
share deposited in the Trust Account pursuant to any Extension Letter) to such
Public Shareholder.

 

5

 

 



(h)       Following receipt of a copy of an irrevocable written instruction
letter in the form of Exhibit F delivered by a Public Shareholder who has
removed shares from street name and holds such shares either in certificated or
book-entry form and, except if such shares are held in book-entry form,
delivered such certificated shares to the Transfer Agent for purposes of
redemption in connection with a Business Combination to the Transfer Agent,
review such letter to confirm (i) such letter is in the form of Exhibit F, (ii)
a Business Combination has been announced on or prior to the date of such letter
and (iii) the number of ordinary shares set forth on such letter to be redeemed
is not greater than the number of ordinary shares held by the applicable Public
Shareholder. Solely if the Company cannot confirm the requirements of clauses
(i) through (iii) of this Section 4(h), but not for any other reason, then
within two days of the Company’s receipt of the applicable copy of the
irrevocable written instruction letter in the form of Exhibit F (such time
period, the “Objection Period”), the Company will notify the applicable Public
Shareholder and the Trustee in writing that such irrevocable written instruction
letter is a “Non-Compliant Instruction Letter” and that the Transfer Agent shall
not comply with such letter.

 

5.       Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a)       Take any action with respect to the Property, other than as directed
in paragraphs 1 and 2 hereof and the Trustee shall have no liability to any
party except for liability arising out of its own gross negligence or willful
misconduct;

 

(b)       Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(c)       Change the investment of any Property, other than in compliance with
paragraph 1(c);

 

(d)       Refund any depreciation in principal of any Property;

 

(e)       Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)       The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee and Transfer Agent may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Trustee), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which is believed by the Trustee or Transfer Agent , in good faith, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee or Transfer Agent shall not be bound by any notice or demand, or any
waiver, modification, termination or rescission of this Agreement or any of the
terms hereof, unless evidenced by a written instrument delivered to the Trustee
signed by the proper party or parties and, if the duties or rights of the
Trustee are affected, unless it shall give its prior written consent thereto;

 

6

 

 



(g)       Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;

 

(h)       File local, state and/or federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property;

 

(i)       Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 3(a) hereof);

 

(j)       Imply obligations, perform duties, inquire or otherwise be subject to
the provisions of any agreement or document other than this agreement and that
which is expressly set forth herein; and

 

(k)       Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 3(a) or 3(b) above.

 

The Company also agrees that the Trustee will only be responsible for direct
damages, and not for any type of indirect, special, consequential, or punitive
damages, even if the Trustee is aware of the potential for such damages.

 

6.       Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 4(b) or Section 4(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

7.       Termination. This Agreement shall terminate as follows:

 

(a)       If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

7

 

 



(b)       At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 

8.       Miscellaneous.

 

(a)       The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not be
liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

 

(b)       This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. It may be executed in several original
or facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c)       This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), 1(k), 1(l), 1(m), 1(n), 4(g), 4(h), 8(c) and 8(h) (which may only be
amended with the approval of the holders of at least 50% of the ordinary shares
sold in the IPO, provided that all Public Shareholders must be given the right
to receive a pro-rata portion of the trust account (no less than $10.00 per
share plus the amount per share deposited in the Trust Account pursuant to any
Extension Letter) in connection with any such amendment), this Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of Chardan. As to any
claim, cross-claim or counterclaim in any way relating to this Agreement, each
party waives the right to trial by jury. The Trustee may require from Company
counsel an opinion as to the propriety of any proposed amendment.

 

8

 

 



(d)       The parties hereto consent to the jurisdiction and venue of any state
or federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder.

 

(e)       Any notice, consent or request to be given in connection with any of
the terms or provisions of this Agreement shall be in writing and shall be sent
by express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Wilmington Trust, National Association

Rodney Square North, 1100 N. Market Street

Wilmington, DE 1989

Attn: David B. Young

 

if to the Transfer Agent, to:

 

VStock Transfer, LLC

18 Lafayette Place

Woodmere, NY 11598

Attn: Shay Galam

 

if to the Company, to:

 

8i Enterprises Acquisition Corp

6 Eu Tong Sen Street

#08-13 The Central

Singapore 059817

Attn: James Tan

 

in either case with a copy (which copy shall not constitute notice) to:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 



9

 

  

and

 

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attn: Giovanni Caruso, Esq.

Fax No.: (212) 407-4990

 

and  

     

Scarinci & Hollenbeck, LLC.

3 Park Avenue, 15th Floor

New York, New York 10016

Attn: Dan Brecher

Fax No.: (212) 808-4155

 

(f)       This Agreement may not be assigned by the Trustee without the prior
consent of the Company, which consent shall not be unreasonably withheld.

 

(g)       Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder.

 

(h)       Each of the Company and the Trustee hereby acknowledge that Chardan is
a third party beneficiary of this Agreement and that each Public Shareholder is
a third party beneficiary of Sections 1(i), 1(k), 1(l), 1(m), 1(n), 4(g), 4(h),
8(c) and 8(h).

 

(i)       In the event that any Property shall be attached, garnished or levied
upon by any court order, or the delivery thereof shall be stayed or enjoined by
an order of a court, or any order, judgment or decree shall be made or entered
by any court order affecting the Property, the each of the Trustee and Transfer
Agent is hereby expressly authorized, in its reasonable discretion, to comply
with all writs, orders or decrees so entered or issued, or which it is advised
by legal counsel of its own choosing is binding upon it. In the event that the
Trustee or Transfer Agent obeys or complies with any such writ, order or decree
it shall not be liable to any of the Parties or to any other person, firm or
corporation, should, by reason of such compliance notwithstanding, such writ,
order or decree be subsequently reversed, modified, annulled, set aside or
vacated.

 

10

 

 



(j)       Each of the Trustee and Transfer Agent shall not be responsible or
liable for any failure or delay in the performance of its obligation under this
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including, without limitation, acts of God;
earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications services;
accidents; labor disputes; acts of civil or military authority or governmental
action (any such event, a “Force Majeure Event”). Notwithstanding anything to
the contrary in this Agreement, for purposes of all services provided pursuant
to this Agreement (the “Services”), each of the Trustee and Transfer Agent shall
continuously maintain business continuity and disaster recovery plans (including
regular updates) that are consistent with then-current industry standards
applicable to similarly situated providers of services comparable to the
Services. Without limiting the generality of the foregoing, the business
continuity and/or disaster recovery plans will cover the computer software,
computer hardware, telecommunications capabilities and other similar or related
items of automated, computerized, software system(s) and network(s) or system(s)
and will be designed, among other things, to permit the ongoing operation and
functionality of the Services on a continuous basis and/or to facilitate the
continuation and/or resumption of, the Services. In the event of disruption in
the Services for any reason including the occurrence of a Force Majeure Event
that causes either of the Trustee or Transfer Agent to be required to allocate
limited resources between or among the Trustee’s or Transfer Agent’s affected
customers, the Trustee or Transfer Agent, as applicable, shall not do so in a
manner that is intended to treat the Company less favorably than other similarly
situated affected customers generally. In addition, in the event the Trustee or
Transfer Agent has knowledge that there is, or has been, an incident affecting
the integrity or availability of the Trustee’s or Transfer Agent’s, as
applicable, business continuity and disaster recovery system (the “System”), the
Trustee or Transfer Agent, as applicable, shall endeavor to notify the Company
in writing, as promptly as practicable, of the incident.

 

(k)       Each of the Trustee and Transfer Agent shall be entitled to consult
with legal counsel in the event that a question or dispute arises with regard to
the construction of any of the provisions hereof, and shall incur no liability
and shall be fully protected in acting in accordance with the advice or opinion
of such counsel.

 

11

 

  

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 



 

WILMINGTON TRUST, NATIONAL ASSOCIATION,as

Trustee

            By: /s/ David B. Young       Name: David B. Young      
Title:   Vice President             VSTOCK TRANSFER, LLC, as Transfer Agent    
        By: /s/ Shay Galam       Name: Shay Galam       Title:   Compliance
Officer             8i ENTERPRISES ACQUISITION CORP               By: /s/ James
Tan       Name:  James Tan       Title:    Chief Executive Officer  



 



12

 

 

SCHEDULE A

 

Fee Item Time and method of payment Amount Initial acceptance fee Initial
closing of IPO by wire transfer Waived Annual fee First year ($7,500), initial
closing of IPO by wire transfer; thereafter on the anniversary of the effective
date of the IPO by wire transfer or check $7,500 Transaction processing fee for
disbursements to Company under Section 3 Deduction by Trustee from accumulated
income following disbursement made to Company under Section 3 $2,500 Paying
Agent services as required pursuant to section 1(i) Billed to Company upon
delivery of service pursuant to section 1(i)

Prevailing rates

 



13

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Wilmington Trust, National Association

Rodney Square North, 1100 N. Market Street

Wilmington, DE 19890

Attn: David B. Young

 

Re:       Trust Account No. [_____________] - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement among 8i
Enterprises Acquisition Corp (“Company”), Wilmington Trust, National Association
(“Trustee”) and VStock Transfer, LLC (“Transfer Agent”), dated as of [*], 2019
(“Trust Agreement”), this is to advise you that the Company has entered into an
agreement with [__________________] (“Target Business”) to consummate a business
combination with Target Business (“Business Combination”) on or about [insert
date]. The Company shall notify you at least 48 hours in advance of the actual
date of the consummation of the Business Combination (“Consummation Date”).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [__________] and to transfer the
proceeds to the above-referenced account at [__________] to the effect that, on
the Consummation Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Consummation Date. It is acknowledged and agreed that while
the funds are on deposit in the trust account awaiting distribution, the Company
will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, and
(ii) the Company shall deliver to you (a) [an affidavit] [a certificate] of
[__________________], which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and Chardan Capital Markets, LLC with respect to
the transfer of the funds held in the Trust Account, which must provide for the
disbursement of no less than $10.00 per share plus the amount per share
deposited in the Trust Account per Extension Letter to redeeming Public
Shareholders (“Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the counsel’s letter and the Instruction Letter, in accordance with the terms of
the Instruction Letter. In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company of the same and the Company shall direct you as to whether
such funds should remain in the Trust Account and distributed after the
Consummation Date to the Company. Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated.

 



14

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 



  Very truly yours,           8i ENTERPRISES ACQUISITION CORP           By:    
  Name:     Title:           By:       Name:     Title:  Secretary/Assistant
Secretary  



  



Acknowledged and Agreed:

 

Chardan Capital Markets, LLC

 



By:     Name: Title:



 




15

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Wilmington Trust, National Association

Rodney Square North, 1100 N. Market Street

Wilmington, DE 19890

Attn: David B. Young

 

VStock Transfer, LLC

18 Lafayette Place

Woodmere, NY 11598

Attn: Shay Galam

 

Re:       Trust Account No. [______________] - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement among 8i
Enterprises Acquisition Corp (“Company”), Wilmington Trust, National Association
(“Trustee”) and VStock Transfer, LLC (“Transfer Agent”), dated as of [*], 2019
(“Trust Agreement”), this is to advise you that the Company has been unable to
effect a Business Combination with a Target Company within the time frame
specified in the Company’s Amended and Restated Memorandum and Articles of
Association, as described in the Company’s prospectus relating to its IPO.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize the
Trustee to liquidate all the Trust Account investments on [______________] and
to transfer the total proceeds to the Transfer Agent at [__________] to await
distribution to the Public Shareholders. The Company has selected [____________,
20__] as the record date for the purpose of determining the Public Shareholders
entitled to receive their share of the liquidation proceeds. It is acknowledged
that no interest will be earned by the Company on the liquidation proceeds while
on deposit in the Trust Checking Account. The Transfer Agent agrees to be the
Paying Agent of record and in its separate capacity as Paying Agent, to
distribute said funds directly to the Public Shareholders in accordance with the
terms of the Trust Agreement and the Amended and Restated Memorandum and
Articles of Association of the Company. Upon the distribution of all the funds
in the Trust Account, your obligations under the Trust Agreement shall be
terminated.

 



  Very truly yours,       8i ENTERPRISES ACQUISITION CORP       By:       Name:
  Title:       By:       Name:   Title: Secretary/Assistant Secretary



 



cc: Chardan Capital Markets LLC

 



16

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Wilmington Trust, National Association

Rodney Square North, 1100 N. Market Street

Wilmington, DE 19890

Attn: David B. Young

 

Re:       Trust Account No. [___________]

 

Gentlemen:

 

Pursuant to paragraph 3(a) of the Investment Management Trust Agreement among 8i
Enterprises Acquisition Corp (“Company”), Wilmington Trust, National Association
(“Trustee”) and VStock Transfer, LLC (“Transfer Agent”), dated as of [*], 2019
(“Trust Agreement”), the Company hereby requests that you deliver to the Company
[$_______] of the interest income earned on the Property as of the date hereof.
The Company needs such funds to pay for its tax obligations. In accordance with
the terms of the Trust Agreement, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 



  8i ENTERPRISES ACQUISITION CORP           By:       Name:     Title:  





 

cc: Chardan Capital Markets, LLC

 



17

 

 

EXHIBIT D

  

[Letterhead of Company]



 

[Insert date]

  

Wilmington Trust, National Association

Rodney Square North, 1100 N. Market Street

Wilmington, DE 19890

Attn: David B. Young

 

Re:       Trust Account No. [______________] Extension Letter

Gentlemen:

 

Pursuant to Section 1(l) of the Investment Management Trust Agreement among 8i
Enterprises Acquisition Corp (“Company”), Wilmington Trust, National Association
and VStock Transfer, LLC, dated as of [*], 2019 (“Trust Agreement”), this is to
advise you that the Company is extending the time available in order to
consummate a Business Combination with the Target Businesses for an additional
three (3) months, from _______ to _________ (the “Extension”).

 

This Extension Letter shall serve as the notice required with respect to
Extension prior to the Applicable Deadline. Capitalized words used herein and
not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit [$500,000] [(or $575,000 if the underwriters’ over-allotment option was
exercised in full)], which will be wired to you, into the Trust Account
investments upon receipt.

 

This is the ____ of up to three Extension Letters.

 



  Very truly yours,           8i ENTERPRISES ACQUISITION CORP           By:    
  Name:     Title:  



 



cc: Chardan Capital Markets, LLC

 



18

 

 

EXHIBIT E

 

[Letterhead of Company]

 

[Insert date]

 

VStock Transfer, LLC

18 Lafayette Place

Woodmere, NY 11598

Attn: Shay Galam

 

Re:Trust Account No. [______________] - Irrevocable Instruction in Connection
with Business Combination

 

Gentlemen:

 

Pursuant to paragraphs 1(m) and 3(g) of the Investment Management Trust
Agreement among 8i Enterprises Acquisition Corp (“Company”), Wilmington Trust,
National Association (“Trustee”) and VStock Transfer, LLC (“Transfer Agent”),
dated as of [*], 2019 (“Trust Agreement”), this constitutes our irrevocable
instruction to you to (i) in conjunction with the Business Combination (as
defined in the Trust Agreement), disburse a per share amount of $______, for a
total disbursement of $__________________which is not less than $10.00 (plus the
amount per share deposited in the Trust Account pursuant to any Extension
Letter) to ________________ (the “Shareholder”) for the _____________________
ordinary shares of the Company delivered to you prior to or concurrently
herewith for redemption in connection with the Business Combination, and (i)
deliver to the Shareholder the amounts specified in clause (ii) prior to
delivering and amounts to the Depository Trust Company, the Company, or any
person from whom you have not received an irrevocable instruction substantially
similar to this one. The Shareholder wire instructions are attached. A share
advice or DWAC instruction from our broker is also attached.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith. You shall have no
liability to the Company in respect to any action taken or any failure to act in
respect of this if such action was taken or omitted to be taken in good faith,
and you shall be entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company has approved the foregoing irrevocable
instructions and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

The Shareholder is intended to be and is a third party beneficiary of this
letter and the irrevocable instructions set forth herein, and no amendment or
modification to the instructions set forth herein may be made without the prior
written consent of the Shareholder.

 

19

 

 



By signing below, the person executing this letter certifies that they are duly
authorized to execute this letter on behalf of the Company and to bind the
Company to all of the terms and conditions contained herein.

 

[remainder of page intentionally left blank]

 

20

 

 





  Very truly yours,           8i ENTERPRISES ACQUISITION CORP           By:    
  Name:     Title:  



 



Acknowledged and Agreed:       VSTOCK TRANSFER, LLC, as Transfer Agent        
Name:   Title:       Cc: [SHAREHOLDER].  



  

Attachments:

Shareholder Wire Instructions

Share advice or instruction

 

21

 

 



EXHIBIT F

 

[Insert date]

 

VStock Transfer, LLC

18 Lafayette Place

_Woodmere, NY 11598

Attn: Shay Galam

 

Re: Trust Account No. [______________] - Irrevocable Instruction in Connection
with Business Combination



 

Gentlemen:

 

Pursuant to paragraphs 1(p) and 3(h) of the Investment Management Trust
Agreement between 8i Enterprises Acquisition Corp (“Company”), Wilmington Trust,
National Association (“Trustee”) and VStock Transfer, LLC (“Transfer Agent”),
dated as of [*], 2019 (“Trust Agreement”), this constitutes our irrevocable
instruction to you to (i) in conjunction with the Business Combination (as
defined in the Trust Agreement), disburse a per share amount of $______, for a
total disbursement of $_________________which is not less than $10.00 (plus the
amount per share deposited in the Trust Account pursuant to any Extension
Letter) per share to ________________ (the “Shareholder”) for the
_____________________ ordinary shares of the Company delivered to you prior to
or concurrently herewith for redemption in connection with the Business
Combination, and (i) deliver to the Shareholder the amounts specified in clause
(ii) prior to delivering and amounts to the Depository Trust Company, the
Company, or any person from whom you have not received an irrevocable
instruction substantially similar to this one. Our wire instructions are
attached. We understand that a servicing fee of [$_____] will deducted from our
payment. A share advice or DWAC instruction from our broker is attached.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith. You shall have no
liability to the Company in respect to any action taken or any failure to act in
respect of this if such action was taken or omitted to be taken in good faith,
and you shall be entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company does hereby extend the Company’s
irrevocable agreement to indemnify your firm for all loss, liability or expense
in carrying out the authority and direction herein contained on the terms herein
set forth.

 

No amendment or modification to the instructions set forth herein may be made
without the prior written consent of the Shareholder.

 

By signing below, the person executing this letter certifies that they are duly
authorized to execute this letter on behalf of the Shareholder and to bind the
Shareholder to all of the terms and conditions contained herein.

 

22

 



 

[remainder of page intentionally left blank]

 



23

 

 



  Very truly yours,           [SHAREHOLDER]           By:       Name:     Title:
 



 



Acknowledged and Agreed:       VSTOCK TRANSFER, LLC, as Transfer Agent        
Name:   Title:  





 



Cc: 8i Enterprises Acquisition Corp         6 Eu Tong Sen Street     #08-13 The
Central     Singapore 059817     Attn:  James Tan, Chief Executive Officer  



 



Attachments:

Shareholder Wire Instructions

Share advice or instruction

 



24

